71.	As a true African I do not want to speak to you in a foreign language. Thanks to the good offices of the Secretary-General, my statement will be read out to you by my Permanent Representative to the United Nations, Mr. Khalid Younis Kinene. Meanwhile, I wish to bring to you warm greetings from the people of Uganda, from all members of the OAU and from all peoples of the third world.
72.	I have put all the points which concern the OAU, the third world and the world as a whole in the statement which my representative will now read out to you. Thank you.
73.	Mr. KINENE (Uganda): I shall now read out the statement by His Excellency Idi Amin Dada, President of the Republic of Uganda and current Chairman of the OAU, to the thirtieth session of the United Nations General Assembly.
74.	As a pure and proper son of Africa, who does not believe in any colonial and imperialist language, I shall address you in an African language which will be interpreted to you through the good offices of the United Nations Secretariat.
75.	This year marks the thirtieth anniversary of the founding of the United Nations, and I therefore take the highest honor and privilege, on behalf of the OAU and on behalf of the entire people of Uganda, to bring to all representatives to the thirtieth session of the General Assembly greetings and good wishes from the heart of Africa. I wish, in particular, to express Africa's appreciation of the solidarity demonstrated by other delegations to this Assembly and to the entire American people who have welcomed me and accorded me hospitality since my arrival in New York.
76.	On this occasion, I wish to express Africa's appreciation and gratitude to the founding fathers of the United Nations. In particular, I recall with admiration the dedication and great effort that all leading international civil servants have exerted for the success and growth of this Organization which has constantly faced very difficult crises. We recall, in particular, the first Secretary-General of the Organization, Mr. Trygve Lie from Norway, and the President of the first General Assembly, Mr. Henri Spaak of Belgium, and all successive Secretaries-General up to the last one, all of whom are now, regrettably, dead. Their individual contributions to the success of this Organization are very well known and acknowledged and will remain a permanent record in the history of the United Nations.
77.	Mr. President, I wish also to take this opportunity to congratulate you on your unanimous election to the high office of President of this session. With your enormous experience, I have no doubt that the business of this session will be conducted in a most competent manner, under your able and wise guidance. I also wish to pay a tribute to our distinguished Secretary- General, Mr. Kurt Waldheim, and his entire staff for the dynamism and dedication with which they have been executing their duties. The entire membership of the OAU is particularly satisfied with the manner in which the Secretary-General has executed his African assignments, especially in the field of decolonization and the problems of the racist minority regimes in southern Africa.
78.	The thirtieth session of the General Assembly is being held at a time when developments in the world are moving fast. Imperialism is being resolutely driven back, and the peoples of the industrialized countries are showing fresh interest in the genuine development of the third world and in its fight for economic independence and construction. The OAU, of which I have the honor to be the current Chairman, wishes this session success in its deliberations, aimed not only at consolidating the political and economic independence and the construction of its members, but also at the cultural and moral development of peoples all over the world. We in Africa, and in Uganda in particular, are fully dedicated and committed to that end.
79.	The agenda at this Assembly session is a long one. But it is not my intention to speak on it at length. Permit me, however, to address myself first, on behalf of the 46 States Members of the OAU, to the pertinent problems that are of greatest concern to the African continent in the context of this world body. At a later stage. I will also have a few points to make as President of the Republic of Uganda.
80.	All over the globe, there continue to be hotbeds of crisis in the political, economic, social and cultural fields. Many countries have consequently been involved in one way or another in trying to find lasting solutions to those constant problems, The twelfth session of the Assembly of Heads of State and Government of the OAU at Kampala, the Conference of Ministers for Foreign Affairs of Non-Aligned Countries held at Lima, and the seventh special session of the General Assembly held in this very Hall not very long ago, go a long way in demonstrating mankind's commitment to finding solutions to the problems that lie between it and the ideals and aspirations of the international community it is trying to achieve.
81.	You will permit me at this juncture, Mr. President, to dwell particularly on the economic problems that for a long time have created bottlenecks in world development. The fact that the program of Action on the Establishment of a New International Economic Order mapped out at the sixth special session of the General Assembly [resolution 3202 (S-VI)], and has now clearly been enunciated by the Lima Conference and the seventh special session, is, in my view, highly significant. It is significant because the developed nations, I hope, are beginning to realize that economic co-operation of any kind with the developing countries must take place strictly on the basis of mutual benefit to both sides as well as respect for the national sovereignty of each State. These recent international meetings have furthered a positive trend towards the attainment of a realistic and just international economic order fair to all parties to it. For this progressive development, I wish to pay a special tribute to the United States authorities, especially the President and the Members of Congress who approved a change in the United States attitude and policy towards the third world and, consequently, made that position known to the world during the seventh special session of this Assembly.3
82.	Except for the southern tip of the African continent and isolated pockets here and there, the worldwide war for self-determination and political independence is almost over now. But the struggle for self-reliance continues. The present stage in this struggle is for economic independence without which, as it has rightly been stated, political freedom is meaningless.
83.	All States Members of the OAU are vigorously waging battles for full economic control over their own affairs. Each State is following a method and a speed that is most suited to its national conditions. We in Uganda, having taken a short and revolutionary cut to economic independence, are now somewhat luckier than many of our sister States members of the OAU. Our experience, among many other things, has taught us that, if the more industrialized countries are genuinely serious about extending technical assistance to the developing countries, they should ensure that the experts they send are dedicated and appreciative of the aspirations and determination of the third-world countries to be masters of their own economies.
84.	These modern technical missionaries should not have that old colonial mentality of their predecessors who came out to Africa with the conviction that they were coming to work among second-rate human beings. The modern expatriates Africa now needs should come with the knowledge that they are employees, not employers; partners for peace, not preachers of political ideologies or builders of foreign empires. If this type of expatriate comes to Africa, and indeed goes to other parts of the third world, the cause of international peace and positive development will be served.
85.	The efforts for economic independence by all States Members of this Organization are aimed at ensuring that mankind's gains in the future will be stable and significant and that the society that the new economic order aspires to create holds immense potentialities. We do not only want a world free of colonialism, neo-colonialism, imperialism and Zionism, but a world free of hunger, disease, ignorance and any form of tension arising from inequalities in social or regional development.
86.	While there is positive co-operation among the nations of the third world, one regrets to note that co-operation between the third world and the industrialized nations still leaves a lot to be desired. Some industrialized nations still cling to the outdated attitude whereby they unjustifiably depend for their prosperity on the exploitation of the natural resources of developing nations. It is our hope and prayer that this thirtieth session will go a long way in promoting economic co-operation among those who are prepared to respect each other's sovereignty and are willing and ready to co-operate on an equal basis.
87.	Let me now touch on some basic political problems before this world body. Session after session this Assembly has spent long hours trying to find solutions to the problems of decolonization. Yet it is disheartening to note that, up to the present session, in this Organization which is the custodian of world peace and security there are still some countries which come to this Assembly to pay lip-service to the cause of liberty, democracy and justice while at the same time they continue the very malpractices condemned in this Hall.
88.	I am glad to mention that, despite setbacks, events over the past year in the arena of decolonization have moved at a faster pace. I refer to the accession to independence of the three former Portuguese colonies, Mozambique, Cape Verde and Sao Tome and Principe, and the former French Territory of Comoro, and their admission to the OAU at the twelfth session of the Assembly of Heads of State and Government held at Kampala. I hail, on behalf of the OAU, their admission to the world body and I am convinced that their revolutionary zeal with which they fought for their independence will lead them to make a worthy contribution to the deliberations of this Organization. I should also take this opportunity to congratulate the people of the new State of Papua New Guinea on attaining their independence. Africa welcomes this newest State of the Pacific to the ranks of this world body.
89.	At this point, it is fitting for me to pay Africa's compliments to the Portuguese Armed Forces Movement for their far-sightedness. As a result of their very progressive policies since they took over power last year, Portugal is now in the process of realizing the true and internationally accepted limits of its sovereignty. Portugal can now afford to develop its economy without wasting its resources in outmoded colonial ambitions which its economic means could not sustain, The new-found independence and freedom which both the former Portuguese Territories and the Portuguese people are enjoying is directly attributable to the many years of struggle by the African peoples in the Portuguese colonies and to the progressive forces inside Portugal.
90.	I should like to punctuate the independence of the former Portuguese Territories by referring to the unhappy situation prevailing in Angola. The Portuguese Government remains in the final analysis the responsible Power in Angola until independence on 11 November 1975. For its part, the OAU will spare no efforts in contributing to measures to bring the situation under control.
91.	It is pertinent here to warn against external interests in Angolan affairs which have made it more difficult to bring about reconciliation among the three major Angolan liberation movements: Movimento Popular de Libertafao de Angola [MPLA ], Frente Nacional para a Libertao de Angola [FNL4] and Uniao Nacional para aIndependencia Total de Angola {UNITA]. One positive role the United Nations can play in this tragic situation is to help to prevent the current conflict in Angola from being internationalized. The United Nations must unequivocally condemn those Powers which for ideological or strategic reasons are pouring arms into Angola, thereby complicating further an already delicate situation. The problem of Angola, being essentially African, should and ought to have an African solution. I want to assure you that the Conciliation Commission on Angola which was appointed by the last Assembly of Heads of State and Government of the OAU is doing everything possible to bring about peace among the warring Angola parties. I am sure that the Commission will succeed in its mission. While on this point, I should like to stress what has already been stated many times before: that the problems of Africa can be solved by Africans alone, without interference from outside. There should not be any press or other public utterances claiming that African problems in Africa are so explosive that they require non-Africans to come and control them.
92.	With the independence of the new States of Mozambique, Cape Verde, Sao Tome and Principe and the Comoros, come two related problems. These are the return of refugees to their countries of origin and the urgent need of the new States for technical and financial assistance to enable these new States to cope with the problems of national economic development and social reconstruction.
93.	As far as the question of the refugees is concerned, the OAU is grateful for the co-operation and generous assistance which the United Nations High Commission for Refugees, other United Nations agencies, individual Governments and various organizations have rendered and continue to render, not only for the return of the refugees to their countries of origin but for their resettlement, reconciliation and rehabilitation. However, the State of Cape Verde presently faces an exceptionally acute refugee problem arising from the current situation in Angola, where many of its citizens have been working. Cape Verde therefore needs urgent assistance for the resettlement of its displaced citizens, whom it cannot reabsorb at once. An appeal for assistance has already gone to all members of the OAU, but in view of the enormous size of the problem may I, on behalf of that Organization, extend the same appeal to all other Members of this Organization. The assistance can be channeled through bilateral or multilateral arrangements.
94.	On technical and financial assistance, States Members of the United Nations will no doubt be aware of the scarcity of educational and health facilities that are normally allowed in colonial Territories by metropolitan Powers. A new structure for social services has therefore to be built; transport has to be developed; and, similarly, bases for agriculture and other economic backbones must be established. This is a formidable task with which the new nations are faced. I am sure that the United Nations, through its various specialized agencies, will play a worthwhile role in this great challenge facing its newest Members.
95.	On behalf of the new nations I should also like to make a fervent appeal to all more developed nations represented in this great Organization to show solidarity and magnanimity by rising to the occasion through bilateral arrangements without undue political considerations.
96.	As for the other colonial Territories, I can only hope that the remaining European colonial Powers  France, the United Kingdom and Spain will follow the example of the new Portugal and embark on a committed program of decolonization. The OAU cannot accept the lame excuse used by some colonial Powers that the colonial people are not ready for independence or that they prefer the colonial status to independence. No human being can choose to be a slave.
97.	The Comoros declared independence from France last July. True to its principles of respect for the sovereign right of peoples to self-determination and independence, the OAU accepted the application of the Comoros for membership in that Organization.
98.	The problems that ensued following the Comoros' declaration of independence and the stance adopted by the French Government are too well known to this august Assembly to require further elaboration. That the Comoros has not yet found it possible to apply for admission to the United Nations is no fault of the OAU. The intention of the French Government concerning the Comoros has remained ambiguous. France has a moral obligation to explain its position on this question.
99.	In spite of France's negative attitude, the international community and OAU, in particular, have been more than patient with France on matters relating to the decolonization of its African Territories. It is time for France to reciprocate before our patience is completely exhausted.
100.	The OAU has welcomed the results of the independence negotiations held last March at Marlborough House, London, between the United Kingdom Government and the two nationalist parties of Seychelles, Seychelles People's United Party [SPUP] and Seychelles Democratic Party [SDP], setting the date for independence as not later than 30 June 1976. It is our fervent hope that the United Kingdom Government will respect the wishes of the people for a united prosperous Seychelles nation.
101.	We are, however, suspicious of the United Kingdom's intentions to retain some of the islands that rightly belong to Seychelles in what is referred to as 356
the British Indian Ocean Territories. Our fears and concerns arise out of the fact that this action undermines the territorial integrity of Seychelles. Besides, the OAU, as well as the non-aligned States, have expressly stated their opposition to big-Power rivalry in the Indian Ocean, which we want to remain a zone of peace.
102.	I should like to appeal to the United Nations, and particularly to the permanent members of the Security Council, to take meaningful measures to resolve the outstanding colonial problems of southern Africa. I am convinced that it is not beyond the competence of the United Nations to end colonialism and apartheid. We in Africa are prepared for a peaceful end to colonialism and apartheid, but if peaceful means are blocked there can be no other alternative but to achieve independence on the battlefield. The United Nations has a responsibility in this. You can help us save bloodshed by helping to implement United Nations resolutions on the granting of independence to colonial countries and peoples.
103.	Independent Africa will not allow itself to be deceived by detente, which is in any case increasingly going bankrupt in the face of the sharpened struggle of the people of Zimbabwe, Namibia and South Africa. The States Members of the OAU have resolved to step up their support of the nationalists and the peoples of southern Africa in their multi-fronted struggle for national liberation. May I at this juncture express Africa's appreciation to all those countries that have assisted and continue to assist African liberation movements in their struggle for freedom and independence. In particular I wish to mention the Soviet Union and the People's Republic of China and other Socialist countries for their generous assistance, both moral and material, to the peoples of Africa still fighting to free themselves from the bondage of imperialism, racism and apartheid.
104.	I cannot condone any compromise with apartheid. The system must be eradicated root and branch and buried. It defies all known principles of humanity as embodied in the Charter of the United Nations or in the Universal Declaration of Human Rights. It is for this reason that free Africa has insisted that South Africa has no right to United Nations membership because the very basis of its ideology and practice are a direct contradiction to the Charter of the United Nations.
105.	I should like now to turn to one other point that is of key importance not only to Africa and the rest of the third world but to the entire world. This is the question of peace and security. Africa rejects the opinion which has sometimes been publicly expressed that the problems of security should be the monopoly of the big Powers alone. We maintain that all peace- loving peoples of the world have an active role to play in world security, peace and co-operation. On a broader plane, we in Africa feel the need for more effective initiatives and the co-operation of all countries, big or small, which are keen to deliver the entire world once and for all from the forces of colonialism, neocolonialism, racialism and apartheid. For us in Africa, this is the central issue.
106.	Having regard to the political and social clashes that are taking place in the southern part of our continent coupled with the bloody friction in the Middle
East at the northern end of our continent, it has become increasingly evident that, without the concerted involvement of the countries of the third world in peace-keeping, it will be impossible to solve the endemic problems in southern Africa, the Middle East and elsewhere in the world where hot political issues exist. Indeed, it will even be difficult to implement any meaningful international economic changes that have become a necessary factor in the attainment of secure international peace and harmony if the third world countries which now command a numerical majority in this Assembly are not fully involved in the process of making and guaranteeing world peace. In this particular connexion, I appeal on behalf of my African colleagues and the entire third world to the United States Government to reconsider its position in and relationship with Panama, an independent Member of this Organization, regarding the use of the Panama Canal. All international traffic using the watercourse should fully respect the sovereign rights of the Republic of Panama. This is within the acceptable principles of this Organization.
107.	I should like at this point to refer to the continued monopoly of the veto by the permanent members of the Security Council, which privilege some of them have used to protect situations that are against world peace. The third world cannot now be overlooked when the most important decisions, some of which even directly affect it, are being taken in the Security Council. At this time when the interdependence of nations, big or small, is an acknowledged fact, it is high time that this Organization, especially the Security Council, decided to review the Charter of the United Nations, adopted when not more than three African Members were independent. The implementation of this idea will be a great leap forward for mankind, since the principle of equality and sovereignty will have been mutually respected by each and every State.
108.	It is thus my belief that, in consideration of the changed world political situation since the adoption of the present Charter, the review of the Charter should among other things, enable the third-world countries to exercise the rights at present being monopolized by the conquering allies of the Second World War. I would specifically propose that Africa and other recognized regional groupings in this Organization, which do not enjoy the right of a veto, be given a bloc veto each. As and when, for example, the Security Council decides on substantive issues, the concurrent votes of a region's representatives at the Council will have the same effect as that of a permanent member of the Security Council.
109.	East-West detente has now been made concrete with the conclusion of the Conference on Security and Co-operation in Europe at Helsinki. I wish to compliment all the countries that contributed to the success of that Conference. The Soviet Union in particular is to be given special thanks for conceiving the idea of the Conference and for working tirelessly and consistently until the signing of the Helsinki agreement.
110.	Now that detente between the Western and the Eastern States has thus been formalized, it would be a logical step forward in the search for world peace, if the third-world countries also met and reviewed their position in the light of the Helsinki agreement. The third-world countries which spread all over the globe should never lag behind in the search for world peace and security. Being composed of developing countries, the third world needs an assurance of peace for itself much more than the more industrialized countries. A security conference for the third world has thus now become necessary and should be convened as soon as possible.
111.	In our regional search for international peace and security, the position of the People's Republic of China and Japan has not been very clear. From what I know, these two countries rightly belong to the third world. China, because it has always stated that it wants to belong to the third world. Japan, in spite of its high industrial development, naturally belongs to the third world. In any case, because of its geographical position and, especially since its defeat in the Second World War, it has never really been accepted by either Eastern or Western blocs of countries as a member of either.
112.	Countries of the third world, especially those in Africa, the Arab subcontinent and Asia, should very seriously think of this proposal to hold a security conference. With the inclusion of China and Japan in such a conference, the third world will find it easy to resolve, by peaceful means, problems that are found within or among its member States and thus avoid the interference of super-Powers that we have so often witnessed in such cases. The problems of North and South Korea, for example, would be made easier to soWe in the context of the third-world peace efforts, as these two countries are also legitimately within the third-world group.
113.	Given its large and varied membership and its . enormous natural resources, such as those in Africa, which include high-nuclear raw materials, its rich historic cultures and revolutionary aspirations, the third world stands the greatest change to lead the world by peaceful means, if only it can co-ordinate its efforts.
114.	As I said at the beginning, I should like now to discuss a few points in my capacity as President of Uganda, starting with the very first prerequisite of a State, namely, its land.
115.	Needless to say, land is the greatest gift the Creator has given to man. Its price cannot be estimated in terms of money or any other measure of value. Without it there would be no States and the human race could not exist in the form in which we know it. Land, through the ages, has been the cause of both joys and woes, unity and conflict. When thinking about land in its proper perspective, considerations cut across national boundaries and assume an international character to which nations should give serious priority consideration, commitment and dedication. Today the peoples of the world are very much worried about overpopulation, and those fears are based entirely on the kind and amount of food that can be available to feed the ever-increasing millions of people on earth. As we know it today, food is a product of land. Therefore, land utilization and settlement are subjects on top priority to the human race. In many countries there is no more space left for the growing of food to feed their nationals, and therefore in this regard they face peril. The only hope for survival of such people lies in the amount of food that can be obtained from the new lands which are less populated, endowed with a good climate and soil and which, therefore, can achieve maximum production with the least effort in terms of technology and finance. Nations blessed with the attribute of a large area of arable land therefore stand in a unique position.
116.	1 am glad and proud to inform this Assembly that Uganda is one of the very few countries which occupy that unique position. Uganda realizes its moral responsibility to humanity to hold out the bread basket to the starving world. In this connexion, the Government of Uganda has recently promulgated three decrees designed to bring about maximum productivity and the better utilization of land within its national territorial boundaries and to increase employment opportunities. By the grace of God, Uganda does boast a wonderful climate, rich soil, a healthy energetic people, good means of communication and rich natural resources, all of which, if fully exploited, would benefit the human race and go a long way towards removing the fears in which the world is engulfed today. It is against that background that the Land Reform Decree, the Community Farm Settlement Decree and the Self-Help Projects Decree were promulgated in the middle of this year. Those decrees place all land in the hands of the Government for management, distribution and control, provide for its planned settlement and utilization and encourage the supplementing of financial investment requirements by our time-honored voluntary communal labor supply for community development.
117.	The following reasons led to the reform of land possession and management law: to enable the Government to make proper plans of land use for maximum productivity; to remove the evils of feudalism which discouraged the farmers of the land and encouraged laziness and exploitation by the absentee landlords; and to provide employment. Under the new decrees, everyone in Uganda now has an equal opportunity to own land and develop it for the benefit of himself, the country and the world at large, since the world expects those who are so favorably placed as regards rich natural resources, like Uganda, to share them with their fellow human beings the world over.
118.	The effect of the new decrees on Uganda's social pattern of life and economic development has been tremendous. Anyone who visits Uganda today will see the great strides that have been taken by the people in the development of land for agriculture and animal husbandry, although it is barely four months since the decrees were promulgated.
119.	The international community has recognized that one of the most serious problems facing the majority of mankind today is the problem of human settlement. The three decrees promulgated in Uganda, already referred to, are meant among other things to solve this problem at the national level. It will be appreciated, however, that human settlement is an international problem which can best be solved at the international level. For that reason Uganda supports the proposal for the creation of a United Nations agency or program to deal specifically with this international problem of human settlement. In this connexion, Uganda offers to be the host country to the secretariat of such an agency or program of the 
United Nations, if and when it is created, As is very well known, Uganda has the capacity and the facilities to be host not only to the secretariat of such an agency or program but even to much bigger ones.
120.	Full exploitation of the land resources requires heavy financial investment. If the world is going to benefit in the shortest possible time from the natural wealth of Uganda, then the world must be prepared to invest in the exploitation of these resources. Uganda invites interested parties on the individual, State and international levels to participate in the exploitation of these rich resources. Our law protects foreign investments and we guarantee fair returns on these foreign investments. We respect in full measure the right to property as a fundamental inalienable right. Our Constitution guarantees this right and the Government and people of Uganda observe this constitutional guarantee strictly; so much so that when I declared the economic war in order to restore to our people their natural rights, dignity and self-respect and save them from callous exploitation by foreigners, I also guaranteed payment of compensation to these exploiters. Negotiations are going on between Uganda and the countries concerned to determine the amount due and the method and program of payment of compensation. The United Kingdom team was recently in Kampala, our capital city, for this purpose. The United States of America's claim has long since been settled. All that indicates that we are notjust interested in making sweet utterances or paying lip-service to human rights and law, but that we observe all these principles and back them up with practical, visible action.
121.	Uganda takes strength and gains inspiration from the numerous utterances and resolutions of this venerable house urging the colonial and imperial Powers to make speedy restoration of full economic rights to the hitherto exploited, oppressed and enslaved peoples of the third world. My strength and earnestness of purpose is even greater when I stand here delivering my speech on the soil of the United States of America, the country which in our era conceived a new philosophy which has lit, cleansed, inspired and sustained the third world in the pursuit of freedom. The United States colonies resisted exploitation by foreign Powers 200 years ago. They wanted to have the sole right and control over their economy. This is the accepted principle today in this Assembly, in the world of peace- loving and right-thinking peoples and at the international law platform. We in Uganda have pursued the same goal.
122.	For the pursuit of our natural rights; for the consolidation of our independence; for the retrieve of our economy; for our struggle for equality, dignity, justice in the world; for our efforts in fostering international brotherhood; for the creation of a world order in which there will be complete independence of States, with freedom for each State to decide on its destiny without regard to size, ethnic grouping, color or. creed; for our unflinching fight against oppression by big or technologically advanced nations, against exploitation and enslavement of the majority by a few powerfully placed reactionary and fascist minority regimes in southern Africa; for our dedicated commitment to the liberation movements in Africa, Asia and the Middle East, we have been subjected to blackmail, vulgar abuse, commercial ostracism, economic strangulation and treachery by imperialists in league with the Fascists and Zionists. Our case has exposed the moral bankruptcy of those powerful nations of the West which through deceive have for so long held themselves up as the bastions of peace, freedom and justice. They have, in their endeavors to distort our image in the eyes of the international community through their powerful news media in order to cover up for their inadequacies at home, not only revealed their hypocrisy but to their chagrin given unprecedented publicity to our nation and the truth we stand for.
123.	While we have liberated our economy to feed our people, unemployment in the United Kingdom has but soared to an all-time record. While we have taken measures to restore our cultural values and establish justice among our people, the United Kingdom has turned to blackmail in order to confuse the world about the terrible situation of an internecine war in the United Kingdom colony of Northern Ireland, where the colonized people live in great fear for their lives. Today, the London-based organization, Amnesty International, continues to pay lip-service to the cause of justice and, as shown in its recent publication, has blackmailed over 100 nations of the world as violators of human rights without mentioning the United Kingdom and its role in Northern Ireland. It is impossible to feel secure in the United Kingdom today because of the sporadic bomb blasts which wreck churches, schools, cafeterias, bars, trains and even hospitals. Kidnappings and murders have long since ceased to shock the British society as hardly a week passes without press reports of such horrible acts. This shows the decadence of a nation which once prided itself before the entire world, a quarter of which it colonized, as the fountain of peace, freedom, justice and tranquility. Amnesty International is fed on rumors and concoctions from discredited criminals in exile and, surprisingly, feels content to continue to be fed on rumors. Where on earth have exiles spoken glowingly of the regime in their country or exposed their own criminality? Amnesty International has taken no trouble to investigate or send a team to Uganda to see for itself. Its report has indicted over 100 States. How can it be said that 95 per cent of the entire world does not conform to accepted standards? By what measures does it judge 95 per cent of the entire world? What is the justification of the continued existence of Amnesty International if it is so helplessly behind the times? It has lent itself as tools for the smear campaigns perpetrated by the colonial and imperialistic Powers that fund its existence. It wishes to divert the attention of those peoples fighting for their freedom, equality and independence in order to subvert the world order. Such tricks have not succeeded in Uganda. Such tricks have not been accepted by the peoples of the third world, who form the majority of the world society.
124.	We in Uganda are proud and committed to hold the banner of independence for the oppressed peoples to see and to follow. We condemn all forms of enslavement and economic exploitation as exhibited by the minority regimes in Rhodesia and South Africa. We salute the new order in Portugal which has seen the truth and committed itself to the liberation of all its colonies which formerly were called overseas Territories. We condemn any form of territorial aggrandizement as practiced by the Zionists in the Middle East. We condemn any perpetration of illegalities in the United Nations or sustenance of the bogus State of Israel. Until 1947 there was no State of Israel, but Palestine. The colonial Powers, for their imperialistic motives, created Israel, carved out of the State of Palestine, thus causing an upheaval which, if it is not settled immediately, may throw the world into conflagration. It is reported today that, in spite of the so-called peace accord between peace-loving Egypt and the bogus State of Israel, much more powerful arms have been delivered to Israel by the United States, including missiles capable of carrying nuclear warheads. This has created great uncertainty and fear not only in the Middle East but in all of Africa, which in the northern corner has the Zionists and in the southern corner the Boers of South Africa. It has also accelerated the chances of nuclear confrontation, which may spell the doom of the human race.
125.	Israel, like South Africa, has absolutely ignored the United Nations resolutions commanding it to withdraw from the occupied territories of Egypt, Palestine, Jordan and Syria. It is disappointing to note that some major Powers, notably the United States of America, which are founder Members of this Organization which was established to bring about a world order based upon law, justice and peace, have not only continually supported Israel in flouting United Nations resolutions, but have also equipped it with powerful armaments to make it strong enough to defy, grab and plunder its neighbor's territory. Today, without the United States of America, there would be no Israel.
126.	The United States' persistent support for Israel stems from the sad history of colonization. The United States of America has been colonized by the Zionists who hold all the tools of development and power. They own virtually all the banking institutions, the major manufacturing and processing industries and the major means of communication; and have so much infiltrated the Central Intelligence Agency [CIA] that they are posing a great threat to nations and peoples which may be opposed to the atrocious Zionist movement. They have turned CIA into a murder squad to eliminate any form of just resistance anywhere in the world. The role of CIA has been revealed to the world community by United States senators and congressmen themselves, as we learn from the United States news media. The top echelon of CIA has made an admission of this. How can we expect freedom, peace and justice in the world when such a powerful nation as the United States of America is in the hands of the Zionists? I call upon the people of the United States of America whose forefathers founded this State "conceived in liberty and dedicated to the proposition that all men are created equal" to rid their society of the Zionists in order that the true citizens of this nation may control their own destiny and exploit the natural resources of their country to their own benefit. I call for the expulsion of Israel from the United Nations and the extinction of Israel as a State, so that the territorial integrity of Palestine may be ensured and upheld.
127.	When this objective is achieved the Holy City of Jerusalem will once more revert to its holy status. Jerusalem should and will remain the holy place of
worship tor Christians, Moslems and Jews and must be free of any military  activity. When recently I had he honor of being received by His Holiness the Pope, in our discussion we shared this view.
128.	I like the Jews but I do not approve of Zionism. There are many Jews in many countries who do not subscribe to the iniquitous Zionist philosophy. To these, ail the peace-loving people of the world extend their hand in friendship. Indeed, Yasser Arafat himself announced at the General Assembly last year that the Palestinian people were prepared, ready and willing to live in partnership and amity with people of all creeds, Christians, Moslems and Jews in one State, the State of Palestine. Zionist Israel has refused this offer. While millions of displaced Palestinians roam without home, without shelter, without food, millions of dollars extracted from the sweat and resources of the American people go to aid and fatten the Zionists. While the United Nations continues to pass resolutions calling for peace in the Middle East, resolutions without sanction, the displaced Palestinian people decay and perish. Their hope and reason are fast running out, To my Arab brothers I wish to give a piece of brotherly advice. If they wish to defeat Israel they must unite. No country should be diverted from the common objective without consulting the other Arab States. Lack of proper consultation causes friction and mis-understandings, to the great benefit of Israel. Arab must stop fighting Arab so that together they may face their enemy, Israel.
129.	I wish to emphasize that I am not a racist. I hate racialism in all its manifestations, as practiced in Rhodesia and South Africa, Apartheid, like Zionism, is an enemy to humanity itself. Uganda is totally committed to the liberation of the African peoples under colonial minority regimes. We are baffled by the double standards displayed by imperialists who, in the name of democracy, plundered Viet Nam, Cambodia and many other lands while they support oppression in Rhodesia, South Africa and the Middle East; who veto the admission of gallant Viet Nam in the same way they veto the expulsion of South Africa and Israel from the United Nations; who withhold financial support from peaceful nations and pour investments into South Africa, Rhodesia and Israel.
130.	We welcome investors to come to Uganda as friends, but not as masters, and they will find us active, generous and friendly. Anyone interested in youth programs, employment programs, increased productivity programs, freedom-from-hunger programs and environmental programs, whether taken together or separately, will certainly take an interest in our law of reform and the methods we have devised and continue to devise. To this end I wish lo restate that we are non-aligned and therefore our doors are open to any country or organization in the world with aims, methods and objectives acceptable to us to participate with us in the development of our land resources for the benefit of the world.
131 While here in the United States of America, a country that is celebrating its two hundredth year of independence from British colonialism, I should like to mention, without in any way imputing racial bias, the position of the black Americans in this country. In spite of the fact that he was forcibly brought to this country against his will, the black American has contributed as much as, if not more than, most of the other races towards the construction, development and now the economic mightiness of this country. His contribution, to his credit, stands sharply in contrast to the treatment he has received from his fellow Americans. Having been in this country for some three centuries now and at present numbering some 30 million or more, one would have expected that of the 50-odd governors in this country at least one, if not several, would be black. As to the top executive policy-makers of the Federal Government, such as Secretaries of State, one would have hoped that at this time and moment in American history this great country, a champion of peace and freedom, would have boasted of having several black faces in that group of policy-makers. But none of these hopes have materialized. Why? This is a challenge that I would like to leave with the American people. It is a challenge whose concern has been beyond United States boundaries since the United Spates became a super-Power. Hence my mentioning it here.
132.	While I leave) the entire American community with this challenge, I should like to mention specifically that the black Americans themselves are to blame in a way because of the many reported divisions in their own communities. These divisions should certainly become unnecessary in the face of continued and perpetual subjugation of their own lot by their fellow citizens. For our part in Uganda, we have done our best to champion the cause of the black Americans. In the context of the OAU, we have for the last several years now advocated their identification with the continent of their origin in the same way as the other races in this continent take pride in their ancestral homelands.
133.	The international community has committed itself to intensify action in promoting equal rights, opportunities and responsibilities of men and women, to ensure the full integration of women in the total development effort and to involve women widely in international co-operation and in the strengthening of world peace through the proclamation of this year, 1975, as International Women's Year [resolution 3010 (XXVII)]. I am glad to say that as far as Uganda is concerned, under my Government we have already guaranteed, in principle and practice, equality between men and women. Both sexes have equal opportunities and responsibilities to enable them to develop their particular talents and capabilities in the service of Uganda and the rest of the international community. Ugandan women have, like their male counterparts, full opportunities to make maximum contributions in every field and are playing their roles fully and effectively at all levels of decision-making, planning and implementation of all policies, programs and projects. Our women have been fully integrated. They receive their full share of the benefits of development. In this connexion I wish to mention that there are Ugandan women at all levels of administration, including, at the top, Permanent Secretaries; there are Ugandan women professors; a Ugandan woman ambassador; doctors; lawyers; business women, and women in all areas of our total endeavor.
134. Our faith in fundamental human rights and in the dignity and worth of the human being is so strong that we have extended it to all spheres of our endeavors, including the prison services. Our view of prisoners is not to inflict punitive punishment on them but to reform and rehabilitate them so as to enable them to become useful and responsible members of society who make maximum contributions to the economic and social development of our country. Prisoners in Uganda are therefore trained in such fields as crop and animal husbandry, where our prison industries are some of the best farming institutions in the country. They are also trained in such other skills as furniture-making, shoe-making, tailoring, black-smithing, metalworking, handicrafts and many other industrial skills. The results we are obtaining are very good indeed in that the majority of our prisoners complete their sentences fully reformed and use the skills attained in prisons in their future lives.
135.	We in Uganda believe that the best and most practical and lasting form of international co-operation is in trade. It is for this reason that I wish to remind representatives, and through them the countries they represent, that Uganda produces some of the world's best coffee, cotton, tea, tobacco, copper and many other forms of trade commodities, which are available for the international community to buy. I express the hope that, under the proposed new world economic order, Uganda, like other developing countries, will receive fair prices for its raw materials, which constitute the major part of its exports.
136.	Uganda, which is in the very heart of Africa, astride the Equator, is renowned as one of the world's tourist paradises. The fabulous beauty of the countryside, with its rich colors; the graciousness of its traditionally friendly, courteous and hospitable people; the mighty Kabalega Falls; the snow-capped, fantastic Mountains of the Moon, carrying permanent glaciers; the source of the immortal River Nile; the unsurpassable magnificence of the equatorial forests; the many lakes and the unequaled scenic beauty; the rolling and terraced hills; the extraordinary concentrations of wild life in its national parks and game reserves, including the rare, huge but extremely shy gorillas, the precious white rhinoceros, the lordly lion, zebras, leopards, cheetahs, herds of elephants, buffaloes, hippopotamuses, huge crocodiles, bewildering varieties of bird life; the famous local dishes, including the Nile perch and the local brand of gin-cum-vodka, unforgettable waragi the elegance of Uganda's traditional crafts; Uganda's rich traditional music, dances and cultural activities; the glorious summer sunshine of the Equator and the coolness of the mountain breezes; Kampala, the capital city, standing on a series of closely-gathered, lush green hills all these tourist attractions, topped with a year-round congenial climate, provide a visitor with the experience of a lifetime. All these God-given fantastic natural treasures are available to the world community as a whole. Ugandans welcome you and your fellow compatriots to come and share them with us in the spirit of international harmony and co-operation.
137.	Long live Africa. Long live the third world. Long live the United Nations. For God and our country.
138.	Mr. AMIN (Uganda): I am sure you have understood my speech in a foreign language. I would like to summarize my speech very briefly in the language of the British, the language of the former empire of which I was formerly a member. I would like to thank all of you very much for listening to my speech and I want to inform you, on behalf of the 46 independent African Member States, that we in Africa are not racists and we have no discrimination. We want to work completely with the entire world community. We want to work together with people from Europe, from Asia, from the Arab world and from the other parts of the world such as the United States and Latin America. We consider you as members of the world community. Therefore, nobody should tell you that Africans are against the whites. No. It is the members of the racist regime of South African apartheid who are the actual criminals, who are highway robbers, stealing the gold and diamonds of others.
139.	I thought it was necessary for me, as Field Marshal Amin, to speak to you in English so that you will understand me very well. I would like to advise the whole world community, the United Nations Members here, that it is not true that the people of Angola are against the Portuguese. The peoples of Africa are against the white regimes in Rhodesia and South Africa. But the people of Africa are a majority in that part of the world, and therefore it is not advisable for the Portuguese people to leave. Before I left Uganda to come directly here I talked with the Portuguese Government, which is now in discussions with the nine-member Conciliation Commission in Kampala. The Portuguese can stay when Angola gets its independence. They want the technicians, they want the doctors, they want the engineers for building roads, they want the electricians, they want the teachers to educate them. Now, if the whole Portuguese community or the white community runs away, who will build that particular new, independent country?
140.	Nobody should deceive you on this. If you will read my speech, which has been read to you by my Permanent Representative to the United Nations, you will see there the pictures: Britons in the various departments of the armed forces, being recruited, taking oaths. Of all the countries in black Africa, Uganda is the first to have even supersonic women pilots and a women's squadron.
141.	I just wanted briefly to tell you, therefore, that even the racist regimes in the southern part of Africa should not run away. They should not fear that if we liberate southern Africa we might kill all of them or throw them into the sea. No, because the people of southern Africa want people who can work together with them, but they are the majority there and they want to control the country. They want to be the masters of their own country. Therefore, the Europeans who are there will be advisers to them. Even Imyselfhave Italian advisers in the President's Office. I have British advisers. I have Germans; I have Americans; I have people from all over the world from Asia, the Arab countries, Latin America who are working with me.
'42. It is very important that you, the representatives, tell your countrymen, and I want you to tell them and I shall myself also be touring many parts of the world.
I want to see that many people are recruited, as has already been mentioned by my representative. I want to get the newly independent African countries doctors, engineers, teachers, electricians, mining engineers and so forth to help in developing those countries. We have so many rich natural resources. We have gold, and many do not have it.
143.	Today Europe, and especially the United States of America and the Soviet Union, have the means to find minerals in the land by satellite. But in Africa we do not have the money to do that. We want assistance. Therefore, all the countries that have these means of finding minerals must assist Africa. I am speaking to you on behalf of all the States members of the OAU and not only Uganda.
144.	You should not listen to any rumors. If you want to know exactly what is going on in any African country, go to see for yourself. Some people might be talking, bringing some misunderstandings, even rumors, that for instance, the relations between Somalia and Ethiopia are very bad. They are not bad at all. They are very good excellent. People are enjoying themselves. I wanted to tell you this.
145.	And also, if you wish to hear anything about Africa, the office of the OAU in Addis Ababa is open to you. We have a Secretary-General; we have myself as Chairman, and my office is open 24 hours a day. You can get any information you want to have. But you should not listen to any rumors. African problems will be solved by Africa. This is very important. We have also gone deeply into uniting the Africans and the Arabs, and this will be happening very soon now.
146.	In just a few words, do not fear Africa; be very friendly to Africa; when you come to Africa, you must know that you are coming to talk with people who also have brains and who can be very friendly to you. In Africa today the people are aware and capable of doing anything that any human being in this world can do.
147.	With those few points, I thank you very much, ladies and gentlemen.
